Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-35 are pending.  Note that, Applicant’s amendment and arguments filed 2/18/21 have been entered.
Applicant's election with traverse of Group I, claims 1-26 and 31-35, in the reply filed on 2/18/21 is acknowledged.  The traversal is on the ground(s) that all methods are drawn to the same surfactants used in the same process and no separate search is required.  This is not found persuasive because the invention of Group I, which is drawn to an enzyme surfactant component for inclusion in a detergent composition, is materially different and patentably distinct from the invention of Group II, which is drawn to a method of cleaning proteinaceous or starch soils, and each Group would require a separate search due to their separate classification thereby placing an undue burden on the Examiner.
The requirement is still deemed proper and is therefore made FINAL.
  Claims 27-30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 2/18/21.
Objections/Rejections Withdrawn
	The following objections/rejections as set forth in the Office action mailed 11/20/20 have been withdrawn:

The rejection of claims 7 and 8 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends, has been withdrawn.     
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 9, 10, 12-14, and 31 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vandenberghe et al (US 2018/0087007).
Vandenberghe et al teach a field of hand dishwashing comprising from 10 to 30% by weight of the composition of an anionic surfactant selected from the group comprising an alkyl sulfate, alkyl alkoxy sulfate, and mixtures thereof; from 2.5 to 10% by weight of the composition of an amine oxide; from 2.5 to 10% of the composition of a betaine; from 0.001% to 0.5% by weight of a protease; and optionally, an additional enzyme selected from the group consisting of amylase, lipase, and mixtures thereof. See paras. 13-20.  The composition is preferably in liquid form and typically contains from 30% to 90% by weight of water.  See paras. 23-25.  The composition contains from about 1% to about 60% of a surfactant system, wherein the surfactant system 
	Enzyme stabilizers may be used in amounts from 0.1 to 3% by weight.  Suitable amylase enzymes are those of bacterial or fungal origin.  See paras. 57-73.  The detergent may contain a number of optional ingredients such as chelants, structurants, preservatives, solvents, etc.  See para. 92.  Specifically, Vandenberghe et al teach a composition containing 21.1% of C12-13-14 alkyl ethoxy (0.6) sulfate, 7% C12-14 dimethyl amine oxide, 0.7% sodium chloride, 0.75% polypropylene glycol, 1.7% ethanol, 100 ppm protease, 100 ppm amylase, water, perfume, etc.  See para. 97.  Vandenberghe et al disclose the claimed invention with sufficient specificity to constitute anticipation. 
	Accordingly, the teachings of Vandenberghe et al anticipate the material limitations of the instant claims.  
11 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Vandenberghe et al (US 2018/0087007).
Vandenberghe et al are relied upon as set forth above.  However, Vandenberghe et al do not teach, with sufficient specificity, a composition containing a preservative in addition to the other requisite components of the composition in the specific amounts as recited by the instant claims.  
Nonetheless it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to formulate a composition containing a preservative in addition to the other requisite components of the composition in the specific amounts as recited by the instant claims, with a reasonable expectation of success and similar results with respect to other disclosed components, because the broad teachings of Vandenberghe et al suggest a composition containing a preservative in addition to the other requisite components of the composition in the specific amounts as recited by the instant claims.
Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Vandenberghe et al (US 2018/0087007) as applied to claims 1-4, 9-14, and 31 above, and further in view of Scheibel et al; or Man et al (US 2017/0130167) or Man et al (US 2014/0196220).  
Vandenberghe et al are relied upon as set forth above.  However, Vandenberghe et al do not teach the use of the specific EO/PO alcohol alkoxylate surfactant in addition to the other requisite components of the composition as recited by the instant claims.  
Scheibel et al teach a hand dishwashing composition comprising about 0.1 to 99.9% by weight of an alkyarylsulfonate surfactant system and 0.00001% to about 
‘220 teaches synergistic combinations of extended chain surfactants and co-surfactants, emulsions or microemulsions and cleaning compositions incorporating the same.  In certain embodiments, a surfactant system is disclosed which includes extended nonionic surfactants, and a linker surfactant.  See Abstract.  The cleaning compositions may be used in hard surface cleaning such as manual pot-n-pan cleaning, all-purpose cleaning, etc.  See paras. 11-14.  Suitable nonionic surfactants include Ecosurf EH-9, wherein Ecosurf EH-9 is specifically listed on page 30 of the instant specification as the surfactant recited by instant claims 6 and 33.  See para. 45. 
‘167 teaches a surfactant system, mixture or blend that can be used as a part of a soaking composition.  See Abstract.  Many extended chain anionic and nonionic surfactants are used and are available including Ecosurf EH-9, wherein Ecosurf EH-9 is specifically listed on page 30 of the instant specification as the surfactant recited by instant claims 6 and 33.  See paras 52-57.  
 It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use a Guerbet alcohol ethoxylate/propoxylate or Ecosurf EH-9 in the cleaning composition taught by Vandenberghe et al, with a reasonable expectation of success, because Scheibel et al; or ‘220 or ‘167 teach the .  
 Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Vandenberghe et al (US 2018/0087007) as applied to claims 1-4, 9-14, and 31 above, and further in view of Cable (US 6,432,897) or Talley (US 6,034,048).
Vandenberghe et al are relied upon as set forth above.  However, Vandenberghe et al do not teach the use of polyethylene glycol trimethyl nonyl ether in addition to the other requisite components of the composition as recited by the instant claims.  
	Cable teaches an aqueous, hard surface cleaner with significantly improved residue removal and substantially reduced filming/streaking, the cleaner comprising a solvent, an effective amount of either at least one anionic surfactant, or a mixture of anionic and nonionic surfactant, an effective amount of a buffering system, and the remainder water.  See Abstract.  Suitable nonionic surfactants include Tergitol TMN-6, etc., wherein Tergitol TMN-6 is the same as polyethylene glycol trimethyl nonyl ether as identified on page 30 of the instant specification.  See column 5, lines 1-50.  
	Talley teaches an alkaline cleaning composition for cleaning heavily soiled metal surfaces such as food fryers, baking pans, china plates, platters, etc.  The cleaning composition further includes a surfactant.  See Abstract.  Suitable surfactants include Tergitol TMN-6, etc.  See column 7, lines 1-65.  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use Tergitol TMN-6 in the cleaning composition taught by Vandenberghe et al, with a reasonable expectation of success, because .  
Claims 15-18 and 20-26 are rejected under 35 U.S.C. 103 as being unpatentable over Vandenberghe et al (US 2018/0087007) as applied to claims 1-4, 9-14, and 31 above, and further in view of Perez-Garcia et al (US 2016/0201014).  
Vandenberghe et al are relied upon as set forth above.  However, Vandenberghe et al do not teach the use of sodium olefin sulfonate in addition to the other requisite components of the composition as recited by the instant claims.  
Perez-Garcia et al teach an aqueous liquid composition which may be used as light duty hand dishwashing composition comprising at least one surfactant, an EOPO block copolymer, ethanol, water, etc.  See Abstract.  Suitable surfactants include sodium C8-C25 alpha olefin sulfonates, etc.  See paras. 30-35. 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use sodium olefin sulfonate in the cleaning composition taught by Vandenberghe et al, with a reasonable expectation of success, because Perez-Garcia et al teach the use of sodium alpha olefin sulfonates as an anionic surfactant in a similar composition and further, Vandenberghe et al teach the use of olefin sulfonate surfactants in general.  
Claim 19 rejected under 35 U.S.C. 103 as being unpatentable over Vandenberghe et al (US 2018/0087007) in view of Perez-Garcia et al (US 2016/0201014) as applied to claims 15-18 and 20-26 above, and further in view of Mao et al (US 5,952,278).

Mao et al teach mild detergent compositions which exhibit good cleaning performance which comprise detergent surfactants and small amounts of protease.  See Abstract.  The composition may contain from about 0.001% to about 10% by weight of an enzyme stabilizing agent such as propylene glycol, etc.  See column 6, lines 1-69.  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use propylene glycol in the cleaning composition taught by Vandenberghe et al, with a reasonable expectation of success, because Mao et al teach the use of propylene glycol as an enzyme stabilizer in a similar composition and further, Vandenberghe et al teach the use of enzyme stabilizing agents in general.  
Claims 32 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Vandenberghe et al (US 2018/0087007) in view of Perez-Garcia et al (US 2016/0201014) as applied to rejected claims above, and further in view of 
Man et al (US 2017/0130167) or Man et al (US 2014/0196220).  
Vandenberghe et al are relied upon as set forth above.  However, Vandenberghe et al do not teach the use of the specific EO/PO alcohol alkoxylate surfactant in addition to the other requisite components of the composition as recited by the instant claims.  
‘220 and ‘167 are relied upon as set forth above.  
 It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use Ecosurf EH-9 in the cleaning composition taught by Vandenberghe et al, with a reasonable expectation of success, because ‘220 . 
Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Vandenberghe et al (US 2018/0087007) in view of Perez-Garcia et al (US 2016/0201014) as applied to the rejected claims, and further in view of 
Cable (US 6,432,897) or Talley (US 6,034,048).
Vandenberghe et al are relied upon as set forth above.  However, Vandenberghe et al do not teach the use of polyethylene glycol trimethyl nonyl ether in addition to the other requisite components of the composition as recited by the instant claims.  
	Cable and Talley are relied upon as set forth above.  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use Tergitol TMN-6 in the cleaning composition taught by Vandenberghe et al, with a reasonable expectation of success, because Talley or Cable teach the use of Tergitol TMN-6 as a suitable nonionic surfactant in a similar composition and further, Vandenberghe et al teach the use of nonionic surfactants in general.  
Response to Arguments
With respect to the rejection of the instant claims under 35 USC 102 using Vandenberghe et al, Applicant states that Vandenberghe et al do not teach that the compositions are free of alkyl benzene sulfonate, and do not provide the necessary detail to anticipate the claimed compositions.  In response, note that, the Examiner asserts that while Vandenberghe et al do teach that an alkyl benzene sulfonate is 
With respect to the rejection of the instant claims under 35 USC 103 using Vandenberghe et al, Applicant states that Vandenberge et al teach only a single preservative, hydrogen peroxide, which is merely the by-product of an amine oxide synthesis, and then using catalase enzyme to decompose the hydrogen peroxide into hydrogen and oxygen.  In response, note that, while it says that compositions that contain hydrogen peroxide, preferably contain catalase, Vandenberghe et al do not require the presence of catalase and therefore, would clearly suggest embodiments containing hydrogen peroxide (i.e., a preservative) without catalase.  Alternatively, Vandenberghe et al clearly teach that preservatives may be used as an additional ingredient and therefore, clearly suggest embodiments containing a preservative in addition to the other requisite components of the composition as recited by the instant claims (See para. 92 of Vandenberghe et al).  Thus, the Examiner asserts that the teachings of Vandenberghe et al are sufficient to render the claimed invention obvious under 35 USC 103.  

With respect to the rejection of claims 5-7 under 35 U.S.C. 103 as being unpatentable over Vandenberghe et al, further in view of Scheibel et al; or Man et al (‘167) or Man et al (‘220), Applicant states that the teachings of Vandenberghe et al are not sufficient to suggest the claimed invention and that the teachings of Scheibel et al; 
With respect to the rejection of claims 15-18 and 20-26 under 35 U.S.C. 103 as being unpatentable over Vandenberghe et al, further in view of Perez-Garcia et al, Applicant states that the teachings of Vandenberghe et al are not sufficient to suggest the claimed invention and that the teachings of Perez-Garcia et al are not sufficient to remedy the deficiencies of Vandenberghe et al.  In response, note that, the Examiner 
With respect to the rejection of claim 19 under 35 U.S.C. 103 as being unpatentable over Vandenberghe et al in view of Perez-Garcia et al, further in view of Mao et al, Applicant states that the teachings of Vandenberghe et al in view of Perez-Garcia et al, are not sufficient to suggest the claimed invention and that the teachings of Mao et al are not sufficient to remedy the deficiencies of Vandenberghe et al in view of Perez-Garcia et al.  In response, note that, the Examiner asserts that the teachings of Vandenberghe et al in view of Perez-Garcia et al are sufficient to suggest the claimed invention for the reasons set forth above.  Additionally, the Examiner asserts that Mao et al is analogous prior art relative to the claimed invention and Vandenberghe et al and 
With respect to the rejection of claims 32 and 33 under 35 U.S.C. 103 as being unpatentable over Vandenberghe et al in view of Perez-Garcia et al, further in view of Man et al (US 2017/0130167) or Man et al (US 2014/0196220), Applicant states that the teachings of Vandenberghe et al in view of Perez-Garcia et al, are not sufficient to suggest the claimed invention and that the teachings of ‘167 or ‘220 are not sufficient to remedy the deficiencies of Vandenberghe et al in view of Perez-Garcia et al.  In response, note that, the Examiner asserts that the teachings of Vandenberghe et al in view of Perez-Garcia et al are sufficient to suggest the claimed invention for the reasons set forth above.  Additionally, the Examiner asserts that ‘167 or ‘220 are analogous prior art relative to the claimed invention and Vandenberghe et al and that one of ordinary skill in the art clearly would have looked to the teachings of ‘167 or ‘220 to cure the deficiencies of Vandenberghe et al in view of Perez-Garcia et al with respect to instant 
With respect to the rejection of claim 35 under 35 U.S.C. 103 as being unpatentable over Vandenberghe et al in view of Perez-Garcia et al, further in view of 
Cable (US 6,432,897) or Talley (US 6,034,048), Applicant states that the teachings of Vandenberghe et al in view of Perez-Garcia et al, are not sufficient to suggest the claimed invention and that the teachings of Cable or Talley are not sufficient to remedy the deficiencies of Vandenberghe et al in view of Perez-Garcia et al.  In response, note that, the Examiner asserts that the teachings of Vandenberghe et al in view of Perez-Garcia et al are sufficient to suggest the claimed invention for the reasons set forth above.  Additionally, the Examiner asserts that Cable or Talley are analogous prior art relative to the claimed invention and Vandenberghe et al and that one of ordinary skill in the art clearly would have looked to the teachings of Cable or Talley to cure the deficiencies of Vandenberghe et al in view of Perez-Garcia et al with respect to instant claim 35.  Cable or Talley are secondary references relied upon for 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY R DEL COTTO whose telephone number is (571)272-1312.  The examiner can normally be reached on M-F, 8:30am-6:00pm, EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Harold Pyon can be reached on (571) 272-1498.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GREGORY R DELCOTTO/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        


/G.R.D/May 14, 2021